ORDER

PER CURIAM:
Chester and Louise Terhune appeal the judgment of the trial court denying relief on their claim of adverse possession as to land belonging to a neighbor, James Cox, on which a fence belonging to the Terhunes is *228located. The Terhunes claim that the trial court erred in denying their claim and in granting injunctive relief and damages for trespass to Mr. Cox. They claim, inter alia, that the trial court erred in considering as evidence the fact that Mr. Terhune formerly owned the property, and transferred the property by warranty deed.
The judgment is affirmed. Rule 84.16(b).